UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                No. 15-7594


MARVIN W. MILLSAPS,

                Petitioner - Appellant,

          v.

OLIVER WASHINGTON,

                Respondent - Appellee.



                                No. 15-7601


MARVIN W. MILLSAPS,

                Petitioner - Appellant,

          v.

OLIVER WASHINGTON,

                Respondent - Appellee.



Appeals from the United States District Court for the Western
District of North Carolina, at Statesville.   Frank D. Whitney,
Chief District Judge. (5:15-cv-00113-FDW; 5:15-cv-00114-FDW)


Submitted:   February 25, 2016                 Decided:    March 1, 2016


Before SHEDD and      HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Marvin W. Millsaps, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Marvin W. Millsaps seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2254 (2012) petitions.

The orders are not appealable unless a circuit justice or judge

issues     a     certificate       of    appealability.            See     28     U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a    substantial       showing      of     the    denial     of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.   Cockrell,     537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Millsaps has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeals.                            We

deny    Millsaps’        motion   to    supplement      and    dispense     with    oral

argument because the facts and legal contentions are adequately



                                             3
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  4